Interim Decision .#1547

Krrima or

141mM

In Visa Petition Proceedings
A-14389539
Decided by Regional Commissioner /away 17 1966
Petition to classify alien as eligible orphan as defined in section 101(b) (1) (F),
Immigration and Nationality Act, as amended by P. L. 89 238, is denied
since adoption of the beneficiary by her widowed aunt does not meet the
statutory requirement of adoption by a United States citizen and spouse.
-

This matter is before the Regional Commissioner on appeal from
the denial of the petition to classify the alien as an eligible orphan
under section 101(b) (6) of the Immigration and Nationality Act.
This section has since been repealed by P.L. 89-236, effective December 1 1965, and the definition of the term "child" in section 101
(b) (1) (F) of the Act has 'been amended to read as follows:
{Bs) a child, under the age of fourteen at the time a petition is filed in his
behalf to accord a Aseeliication as an immediate reiative under section 201(b),
who is an orphan because, of the death or disappearance of, abandonment or desertion by, or separation- or loss from, both parents, or for whom the sole
er surviving parent is incapable of providing the proper care which will be
provided tne ctuid if admitted to the 'United Staten and who has in writing
irrevocably released the child for emigration and adoption; who has been
adopted abroad by a United States citizen and his spouse who personally saw
and observed the child prior to or during the adoption proceedings; or who is
coming to the United States for adoption by a United gtates citizen and spouse
who have complied with the preadoption requirements, if any, of the child's
proposed residence: Provided, That no natural parent or prior adoptive parent of any such child shall thereafter, by virtue of such parentage, be accorded any right, privilege, or status under this act. (Emphasis supplied.)

The instant petition discloses that the beneficiary was born December 13, 1954 at Barbados, West Indies; that she presently resides
with her mother at Belleplaine, St. Andrew, Barbados; that she has
only one parent; that the latter is unable to provide for her support.
It is further reflected that the child's aunt, a 49-year-old United
States citizen whose husband is deceased, intends to adopt the beneficiary in this country.
473

Interim Decision #1547
It hai been held in utter pf D , 8 I. & N. Dec. 628, that the
adoption of a child by an aunt who is divorced does not meet the
statutory requirement under section 4 of the Act of September 11,
1957 that the adoption of en eligible orphan be by a United States
citizen and spouse. Similar language is contained in. section 101(b)
(1) (F) of the Immigration and Nationality Act, as amended, as
previously noted above. The adoptive ' parents must be a married
couple and, therefore, the instant petition by the alien's widowed
aunt cannot be approved. Accordingly, this appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
—

•

474

